Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 13 and 21 are objected to because of the following informalities: 
Claims 13 and 21 repeatedly use the term “each” without referring to each of what.  Please amend the claim to recite “each of the electrodes” or “each of the feedthroughs” for clarity and consistent antecedent basis throughout.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laghi (5443525) in view of Kania (7291182B1) and in view of Hanson (2009/0216339A1).

In regard to claim 13, Laghi teaches a method of applying electrical signals to or receiving electrical signals from an amputation stump, comprising: 
providing a prosthesis system having a liner 10, 
a plurality (defined as two or more) of electrodes (Col 3, lines 15-18), 
a prosthesis socket (claim 1: interface between a residual limb and a socket; therefore obvious there is a socket), 
and a plurality (defined as two or more) of electrically conducting feedthroughs (electrically conductive grid 16; silver material, Col 3, line 34), 
the liner 10 including an electrically non-conducting liner material (liner is silicone, which by nature is non-conducting: Col 2, lines 1-7), 

and an outer face (outside, fig 1) facing away from the inner face (fig 1), 
the plurality of feedthroughs 16 extending from the inner face to the outer face of the liner (fig 3), 
and each (of the feedthroughs 16) comprising an inner contact surface exposed along the inner face of the liner to contact the residual limb (see fig 3, 1), an outer contact surface being exposed along the outer face of the liner (see fig 1, 3), 
the outer contact surface of the plurality of feedthroughs 16 (Col 2, lines 10-12: each contact has a size of about 0.002 inches^2) being smaller than the electrical contact faces of each of the plurality of electrodes (3/8 inch: Col 1, lines 34-36; converts to .375 inches; therefore if each contact face is half the electrode the feedthrough is much smaller than the contact faces of each electrode), 
the plurality of feedthroughs 16 being arranged in a region of the liner 10 that includes the outer contact surface of the plurality of feedthroughs and portions of the liner 10 outer face 18 positioned between the outer contact surfaces of the plurality of feedthroughs (figure 1, 3; 18 is silicone which is the same material of the liner Col 3, lines 50-53; claim 1: silicone liner) 
with each electrical contact face of the plurality of electrodes being in contact with a plurality of the plurality of feedthroughs 16 (claim 1; Col 3, lines 13-17); 
transmitting, while the liner 10 is in the first position (inside the socket), electrical signals received from a location on the residual limb (Col 2, lines 5-15: the pad detects very slight myoelectric currents) through the plurality of feedthroughs 16 to the plurality of electrodes (claim 1; Col 3, lines 10-20; Col 2, lines 15-30) or electrical signals from the plurality of electrodes through the plurality of feedthroughs to the location on the residual limb; 
each electrical contact face of the plurality of electrodes being in contact with a plurality (defined as two or more) of the plurality of feedthroughs 16. (Col 3, lines 15-18; The electrode is 3/8 inch^2 Col 1, lines 34-36; the feedthroughs are .002in^2 and .005 inches apart Col 2, lines 10-15; and therefore the electrode will contact a plurality of electrodes)
However, Laghi remains silent to the details of the prosthetic socket and the details of the electrodes and does not teach how the liner and socket are donned and doffed (although this is very well known in the art)
Kania teaches the socket (fig 11: hard socket) having an inner face defining a socket cavity (fig 11),
positioning the liner on the residual limb in a first position (interpreted as inside the socket) (Col 10; lines 58-66); 
inserting the residual limb with the liner in the first position (on the residual limb) into the socket cavity (fig 11)
removing the residual limb and liner from the socket cavity (Col 10, lines 64-67: liner unrolled; it is obvious the socket must necessarily be removed in order to unroll the liner); 
removing the liner from the residual limb (Col 10, lines 64-67; Col 11, lines 10-11: in all cases the invention articles can be taking off by reversing the process).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the socket and the liner donning process of Kania in the invention of Laghi because the liner donning process does not drag against the skin (Col 10, lines 60-65) and because the liner can be donned and doffed without additional materials Col 11, lines 14-20) and because the socket is a functional equivalent with both sockets performing the same function of attaching a prosthesis to a residual limb MPEP 2144.06.
While the combination of Laghi and Kania does not teach performing this process multiple times, it has been held that a mere duplication of the working steps of an invention, requires no more than ordinary skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the steps of positioning the liner on the residual limb in a second position different from the first position (it is almost impossible to put the liner back on in the exact same position and therefore duplicating the steps will result in this; further the claim does not specify the first and second positions are different and if this is putting the liner on a second time, this will be after removing the liner from the residual limb the first time); and inserting the residual limb with the liner in the second position into the socket cavity.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to don and doff the liner a second time (for example each day). MPEP 2144.04VI
Hanson teaches the plurality of electrodes 257 being arranged on the socket inner face 250 and each including an electrical contact face (left and right sides of the electrode are the contact faces. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Hansen’s electrodes place of the electrodes of Laghi in order to allow the electrodes to be moved or replaced (see screwable portion fig 17).
In regard to claim 14, Laghi meets the claim limitations as discussed in the rejection of claim 13, and further teaches a size of the region (patch 12; 1 inch^2; abstract) is greater than a size of the at least one electrical contact face of the at least one electrode (3/8 inch: Col 1, lines 34-36), and each of the at least one electrical contact faces (left and right sides) of the plurality of electrodes contact less than all of the outer contact surfaces of the plurality of feedthroughs 16 at a given time  (the patch of feedthroughs is 1 inch^2 and therefore it is not possible for the electrodes which are 3/8 inch to contact all of the feedthroughs at a given time) such that a misalignment or shifting between the liner and the residual limb results in the at least one electrical contact face of the at least one electrode maintaining contact with the at least one of the plurality of feedthroughs. The electrode maintains contact with the plurality of feedthroughs at a given time where a shifting between the liner and residual limb occurs since as explained above the feedthrough region (with many feedthroughs over 1 inch^2; abstract) is greater than the size of the electrode (3/8 inch; Col 1, lines 34-35); Col 1, lines 60-65).
In regard to claim 15, Laghi meets the claim limitations as discussed in the rejection of claim 13, but remains silent to the details of the electrodes.
Hansen further teaches the plurality of electrodes 257 each have a base portion 259 and one of the electrical contact faces (left and right sides 257) extending from the base portion.
In regard to claim 16, Laghi meets the claim limitations as discussed in the rejection of claim 13, and further teaches the liner 10 has a plurality of regions each having a plurality of the feedthroughs 16.  (Col 2, lines 15-19)
In regard to claim 17, Laghi meets the claim limitations as discussed in the rejection of claim 13, and further teaches wherein the feedthroughs 16 have an integral design with the liner 10 (the resulting structure is an integral or one-piece design since the pad is bonded to the liner; Col 3, lines 12-13).
In regard to claim 18, Laghi meets the claim limitations as discussed in the rejection of claim 13, but does not teach the feedthroughs are rivets.
Hansen teaches the feedthroughs are rivets 310 introduced into the liner material 330.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Hansen’s feedthrough place of the feedthrough of Laghi in order to allow the feedthroughs to be moved or replaced (see screwable portion fig 17).
In regard to claim 19, Laghi meets the claim limitations as discussed in the rejection of claim 13, but remains silent to the details of the electrode.  
Hansen further teaches the at least one electrode 257 is displaceably arranged on the outside of the liner or on the socket inner face 250. (see figure 15, see threads)
In regard to claim 20, Laghi teaches a method of applying electrical signals to or receiving electrical signals from an amputation stump, comprising: 
providing a prosthesis system having a liner 10, 
a plurality (defined as two or more) of electrodes (Col 3, lines 15-18), 
a prosthesis socket (claim 1: between a residual limb and a prosthesis socket), 
and a plurality (defined as two or more) of electrically conducting feedthroughs 16 (fig 1, 3), 
the liner 10 including an inner face configured to rest against the residual limb (fig 1, see dotted lines), and an outer face facing away from the inner face (fig 1, 3), 
the feedthroughs 16 extend from the inner face to the outer face of the liner 10 (see fig 1, 3); 
the electrodes in contact with the feedthroughs 16 (Col 3, lines 15-18; claim 1); 
transmitting, while the liner 10 is in the first position (on the residual limb), electrical signals received from a location on the residual limb (Col 2, lines 5-15: the pad detects very slight myoelectric currents) through the plurality of feedthroughs 16 to the plurality of electrodes (claim 1; Col 3, lines 10-20; Col 2, lines 15-30) or electrical signals from the plurality of electrodes through the plurality of feedthroughs to the location on the residual limb.
However, Laghi remains silent to the details of the socket or donning or doffing the liner or the details of the electrodes.
Hanson teaches the electrodes 257 are arranged on the outer face of the liner or on the socket inner face 250 (fig 15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Hansen’s electrodes place of the electrodes of Laghi in order to allow the electrodes to be moved or replaced (see screw threads portion fig 17).
Kania teaches the socket (fig 11: hard socket) having an inner face defining a socket cavity (fig 11),
positioning the liner on the residual limb in a first position (interpreted as inside the socket) (Col 10; lines 58-66); 
inserting the residual limb with the liner in the first position (on the residual limb) into the socket cavity (fig 11)
removing the residual limb and liner from the socket cavity (Col 10, lines 64-67: liner unrolled; it is obvious the socket must necessarily be removed in order to unroll the liner); 
removing the liner from the residual limb (Col 10, lines 64-67; Col 11, lines 10-11: in all cases the invention articles can be taking off by reversing the process).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the socket and the liner donning process of Kania in the invention of Laghi because the liner donning process does not drag against the skin (Col 10, lines 60-65) and because the liner can be donned and doffed without additional materials Col 11, lines 14-20) and because the socket is a functional equivalent with both sockets performing the same function of attaching a prosthesis to a residual limb MPEP 2144.06.
While the combination of Laghi and Kania does not teach performing this process multiple times, it has been held that a mere duplication of the working steps of an invention, requires no more than ordinary skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the steps of positioning the liner on the residual limb in a second position different from the first position (it is almost impossible to put the liner back on in the exact same position and therefore duplicating the steps will result in this; further the claim does not specify the first and second positions are different and if this is putting the liner on a second time, this will be after removing the liner from the residual limb the first time); and inserting the residual limb with the liner in the second position into the socket cavity.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to don and doff the liner a second time (for example each day). MPEP 2144.04VI
In regard to claim 21, Laghi meets the claim limitations as discussed in the rejection of claim 20, and further teaches the feedthroughs 16 extend from the inner face to the outer face of the liner 10 (fig 3),
and each (of the feedthroughs?) 16 comprise an inner contact surface exposed along the inner face of the liner 10 to contact the residual limb, an outer contact surface exposed along the outer face of the liner (see fig 3, the liner material is 18 and the feedthroughs are 16), 
the outer contact surface of the feedthroughs 16 being smaller than the electrical contact faces of each of the electrodes. (Laghi teaches the electrodes are typically 3/8 inch (.375 inches) in diameter (Col 1, lines 34-35) and that the feedthroughs are .002 inches^2 Col 3, lines 30-33).
However, Laghi remains silent to the details of the electrodes.
Hansen further teaches the electrodes 257 are arranged on the outer face of the liner or on the socket inner face 250 (fig 15) and each (of the electrodes) include an electrical contact face (left and right sides of face 257).
In regard to claim 22, Laghi meets the claim limitations as discussed in the rejection of claim 20, and further teaches the feedthroughs 16 are arranged in a region of the liner 10 that includes the outer contact surface of the feedthroughs and portions of the liner outer face 18 positioned between the outer contact surfaces of the feedthroughs. (fig 1-2) 
In regard to claim 23, Laghi meets the claim limitations as discussed in the rejection of claim 22, and further teaches a size of the region (patch 12) is greater than a size of the at least one contact face of the at least one electrode (electrode is 3/8 inch (Col 1, lines 34-36); patch itself is 1 inch^2 (abstract)).
In regard to claim 24, Laghi meets the claim limitations as discussed in the rejection of claim 20, and further teaches the liner 10 has a plurality of regions each having a plurality of the feedthroughs 16.  (Col 2, lines 15-20)
In regard to claim 25, Laghi meets the claim limitations as discussed in the rejection of claim 20, and further teaches the feedthroughs 16 have an integral design with the liner 10. (resulting structure is integral or one-piece design since the pad is bonded to the liner; Col 3, lines 12-13)
In regard to claim 26, Laghi meets the claim limitations as discussed in the rejection of claim 20, but does not teach the feedthroughs are rivets.
Hansen teaches the feedthroughs are rivets 310 introduced into the liner material 330.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Hansen’s feedthrough place of the feedthrough of Laghi in order to allow the feedthroughs to be moved or replaced (see screw threads fig 17).
In regard to claim 27, Laghi meets the claim limitations as discussed in the rejection of claim 20, but remains silent to the details of the electrode.
Hansen further teaches the at least one electrode 257 is displaceably arranged on the outside of the liner or on the socket inner face. (see figure 15; threaded portion of the electrode 255)
In regard to claim 28, Laghi meets the claim limitations as discussed in the rejection of claim 20, but remains silent to the details of the electrode.  
Hansen further teaches the at least one electrode 257 has a plurality (defined as two or more) of contact faces (left and right side of the electrode).
In regard to claim 29, Laghi meets the claim limitations as discussed in the rejection of claim 20, and further teaches the contacts are about .002in^2 (.051mm^2) but does not teach that the outer contact face of each feedthrough is greater or equal to 1mm^2.  
It has been held that a mere change in size of the working parts of an invention, is within the skill of one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the size of the conducting feedthroughs to be greater than or equal to 1mm^2 in order to conduct a larger electrical signal or over a larger area.  This change in size would not change the function of the prior art and therefore would not render the invention patentable.  Absent a teaching of criticality, a feedthrough size of greater than 1mm^2 is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVA  
In regard to claim 30, Laghi meets the claim limitations as discussed in the rejection of claim 20, and further teaches the liner 10 comprises a non-conducting material (silicone is a naturally non-conducting material; Col 2, lines 1-2).
In regard to claim 31, Laghi meets the claim limitations as discussed in the rejection of claim 20, and further teaches the feedthrough material is silicone and silver (Col 3, lines 30-35) but does not teach the feedthrough material is hydrophilic.
Hanson teaches the electrically conducting material of the feedthroughs is a hydrophilic material. [0079]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Hanson’s feedthrough material as the silver portion of Laghi’s conductive mixture through functional substitution since both silver materials are used to conduct myoelectric signals through a prosthetic liner MPEP 2144.06II.

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laghi (5443525).

In regard to claim 32, Laghi teaches a method of applying electrical signals to or receiving electrical signals from an amputation stump, comprising: 
providing a prosthesis system having a liner 10, 
a plurality (two or more) of electrodes (claim 1; Col 3,lines 15-17), 
a prosthesis socket (claim 1: between a limb and a prosthesis socket; therefore obvious a socket is present), 
and a plurality (two or more) of electrically conducting feedthroughs 16 (fig 2-3), the electrodes are arranged on an outer face of the liner or on an inner surface of the socket, the feedthroughs 16 extend through the liner 10 (see fig 3); 
transmitting, while the liner 10 is in a first position relative to the residual limb (interpreted as when the liner is on the residual limb), electrical signals received from a location on the residual limb (Col 2, lines 5-15: the pad detects very slight myoelectric currents) through the feedthroughs 16 to the electrodes (claim 1; Col 3, lines 10-20; Col 2, lines 15-30) or electrical signals from the electrodes through the feedthroughs to the location on the residual limb; 
transmitting, while the liner is in a second position relative to the residual limb (the claim does not require the first and second positions are different; however, Laghi teaches the pad transmits even when the limb changes in size, which would change the liner position Col 1, lines 60-65), 
electrical signals received from the location on the residual limb through the feedthroughs to the electrodes (claim 1; Col 3, lines 10-20; Col 2, lines 15-30) or electrical signals from the electrodes through the feedthroughs to the location on the residual limb. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774